92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred SHORES, Jr., Plaintiff-Appellant,v.William Oneal RHOADES;  James Metts, High Sheriff;  One DoeDefendant Detective, Defendants-Appellees.
No. 96-6105.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Fred Shores, Jr., Appellant Pro Se.  Wilburn Brewer, Jr., Thomas C.R. Legare, Jr., NEXSEN, PRUET, JACOBS & POLLARD, Columbia, SC, for Appellees.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have scrutinized the record and the district court's opinion reviewing the magistrate judge's recommendation, granting summary judgment in favor of two of the defendants, dismissing without prejudice Defendant Rhoades, and denying Appellant's post-judgment motions.  Our examination reveals no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Shores v. Rhoades, No. CA-94-1704-6-21-AK (D.S.C. Jan. 5, 1996).  To the extent that Appellant seeks to appeal the district court's order dismissing without prejudice Defendant Rhoades, that order is not appealable because the defect upon which the dismissal was based could be cured by amending the complaint.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, this Court does not have jurisdiction over this portion of the appeal and it must be dismissed.  We deny Appellant's motion to remand and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART